Citation Nr: 1510844	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected patella tendonitis of the right and left knees.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected patella tendonitis of the right and left knees.

3.  Entitlement to an evaluation in excess of 30 percent for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1970 to May 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The February 2010 rating decision denied service connection for a right ankle and a left ankle condition.  The May 2012 rating decision continued a 30 percent evaluation for kidney stones.   

The Veteran testified at a hearing before the undersigned Veteran Law Judge at the RO in September 2013.  A transcript of the hearing is associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of service connection for a right ankle disability and service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

On the record at the September 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 30 percent for kidney stones.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for kidney stones have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the September 2013 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for entitlement to an evaluation in excess of 30 percent for kidney stones.  As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 30 percent for kidney stones is dismissed.


REMAND

In January 2010, the Veteran underwent a VA examination with regard to his claim for service connection for a right ankle disability and service connection for a left ankle disability.  The examiner diagnosed the Veteran with bilateral ankle arthralgia, and opined that it was "not at all likely that the ankle complaints are in any way related to his patellar tendonitis on the right and left side, nor are they related to his right hip mild degenerative joint disease."  The examiner then went on to state that "rationale is that he has arthralgia in the ankles with normal examination, full range of motion, subjective complaints of discomfort, but no instability and no objective evidence of disease in either ankle."  

The Board finds that the January 2010 VA examiner's opinion is inadequate.  The examiner's rationale merely stated the examiner's findings regarding the Veteran's ankles, but provided no explanation as to why it was "not at all likely" that the Veteran's ankle conditions were not related to his bilateral knee conditions.  The examiner also did not provide an opinion regarding direct service connection.  The Veteran has also contended in statements from October 2010, November 2010, and November 2011 that his ankles were injured when pinned to the floorboard of the vehicle during an in-service motor vehicle accident in May 1971.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In light of the foregoing, a new VA examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, updated VA treatment records, from February 2013 to present, should be obtained and associated with the claims file.  The Veteran should also be contacted and asked to identify the names and addresses of any VA or private medical providers who have rendered treatment for the Veteran's ankle conditions.   Thereafter, VA should make efforts to obtain any additional treatment records identified by the Veteran.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private and/or VA treatment providers who have treated him for his right and left ankle conditions.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the claims file.

2.  Obtain updated complete VA treatment records from the Central Arkansas Veterans Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2013 to the present.

3.  Schedule the Veteran for VA Joints examination to ascertain the nature and etiology of any ankle disabilities.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests should be conducted.  A complete medical history must be elicited from the Veteran.

a)  The examiner should identify all current disabilities of the ankles.

b)  For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include a May 1971 motor vehicle accident.  

c)  Also, for each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) caused by or permanently aggravated by the Veteran's service-connected right and left knee patella tendonitis.

The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for all opinions given in his or her examination report.

4.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the opportunity to respond.
    
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


